Citation Nr: 1028893	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-35 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, 
secondary to the service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991 and from December 1993 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for a left shoulder 
disability, secondary to his service-connected bilateral knee 
disabilities.  

The Board remanded the claim for additional development in August 
2008 and August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his left shoulder disability developed 
as a result of problems associated with his service-connected 
knee disabilities.  Specifically, the Veteran asserts that his 
current left shoulder disability stems from a July 2003 work 
injury in which his left knee gave out while walking down a 
flight of stairs, causing him to fall down one flight of stairs, 
injuring his left shoulder.

Here, service connection is in effect for right knee and left 
knee instability.  As noted in the August 2009 Board remand, the 
Veteran was afforded a VA examination in November 2008.  The 
report of that examination reflects that the examiner, who 
indicated that he was unable to review the Veteran's records, 
determined that it was less likely than not that the fall was 
caused by the Veteran's service-connected knee disabilities.  The 
examiner reasoned that because there was no objective evidence of 
weakness of the knees, and the Veteran's reflexes should have 
prevented him from falling, it was unlikely that the fall was 
related to his knees.

In rendering this opinion, the November 2008 examiner did not 
consider the Veteran's statements regarding his knees having 
given out while on the stairs, his general history of instability 
of the knees, or that he experiences frequent giving way of his 
knees.  Nor does it appear that the examiner considered the 
treatment records demonstrating that he has an uneven gait 
pattern as a result of his knees, and that he has reported 
difficulty both ascending and descending stairs.  It appears that 
the examiner instead relied solely upon clinical evidence 
obtained at the time of the November 2008 examination.  Because 
the examiner did not consider the history provided by the 
Veteran, the Board determined that the examination was not 
adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and instead relied on the absence of service 
medical records to provide a negative opinion).

Following the Board's August 2009 remand, the Veteran was 
afforded a VA examination in December 2009.  The December 2009 
examination report, however, does not contain an assessment from 
the VA examiner regarding onset and/or etiology of the Veteran's 
left shoulder disability.  Indeed, the examiner who conducted the 
examination stated that a medical opinion was not requested

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
August 2009 remand instructions, and because to date a VA 
examiner has not provided a satisfactory opinion regarding 
whether the Veteran's left shoulder disability is related to his 
right knee and left knee disabilities, either alone or in the 
aggregate, the claim must again be remanded for an additional 
opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  (Once VA undertakes the effort to provide an examination 
when developing a service- connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).  As such, the Board has no discretion and must 
again remand this claim.

Further, the April 2010 Supplemental Statement of the Case 
neither cites nor discusses the December 2009 VA examination 
report.  As such, the Board must remand this matter so that the 
RO can consider the report in the first instance.  See Hickson v. 
Shinseki, 23 Vet. App. 394 (2010).

Finally, the record reflects that the Veteran has been awarded 
Social Security Administration (SSA) disability benefits, as 
indicated by the award letter received in April 2010.  SSA 
records must, if possible, be obtained before a decision on the 
claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  The RO should take all indicated action 
to contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation must 
be made to that effect.  

3.  Schedule the Veteran for an appropriate 
VA examination for the purpose of 
ascertaining the etiology of his left 
shoulder disability.  The claims file must 
be made available to and be reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed.  
The examiner should provide the rationale 
for the opinions provided.  The examiner 
should specifically opine as to the 
following:  

a.  Is it as likely as not (50 percent 
probability or greater) that any 
current disorder of the left shoulder 
first manifested during the Veteran's 
active service, or is otherwise 
related to the Veteran's active 
service?  

b.  Is it as likely as not (50 percent 
probability or greater) that any 
current disorder of the left shoulder 
is proximately due to his service-
connected bilateral knee disabilities?  
In this regard, the examiner should 
consider the Veteran's statements 
regarding the July 2003 injury in 
which he fell down the stairs, and the 
treatment records demonstrating 
instability of the knees.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the veteran's report of in-service 
injury but relied on the service 
medical records to provide a negative 
opinion).

4.  Then readjudicate the appeal.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

